Citation Nr: 1635342	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from December 1999 to March 2010.  His decorations include a Presidential Unit Citation and a Unit Commendation Award with Two Gold Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The RO in Pittsburgh, Pennsylvania currently has jurisdiction over the Veteran's appeal.


FINDING OF FACT

From March 26, 2010, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met from March 26, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to a TDIU from March 26, 2010 because the Social Security Administration (SSA) granted him disability benefits effective May 2009.  See January 2012 Form 9.  Further, he states that he retired from active duty on March 25, 2010, primarily due to his back disability but also as a result of his chronic anxiety disorder/major depressive disorder.  See id.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

The record reflects that the Veteran is eligible for TDIU consideration from March 26, 2010 on a schedular basis, as his combined disability rating was 80 percent for his eight service-connected disabilities from that date, namely anxiety disorder, not otherwise specified and mood disorder with major depressive disorder rated 30 percent disabling (which has since been increased to 100 percent disabling); degenerative disc disease of the lumbar spine, status post spinal fusion, rated 40 percent disabling; L5-S1 radiculopathy of the left lower extremity with neuropathy of the left foot rated 20 percent disabling; left hip strain rated 10 percent disabling; right hip strain rated 10 percent disabling; right knee strain rated 10 percent disabling; left knee strain rated 10 percent disabling; and lumbar spine surgical scar, status post spine surgery, rated 10 percent disabling.  38 C.F.R. §§ 4.16(a), 4.25.

The Veteran last worked full time on November 8, 2008.  See January 2011 VA Form 21-8940.  He had one year of college education and work history as a food expeditor.  Id.  In a November 2011 determination, SSA found him unable to engage in any substantial gainful activity effective May 15, 2009 due to his back, radiculopathy and psychiatric disabilities, all of which are service-connected.  Moreover, the December 2009 VA general medical examiner found that the Veteran's back and left lower extremity disabilities caused "significant effects" on his occupational and daily functioning.  An October 2011 VA psychiatric examiner thereafter found the Veteran had total occupational and social impairment due to his psychiatric disability, which formed the basis of the 100 percent rating assigned to that disability effective May 11, 2011.  Critically, there is no competent evidence of record reflecting that the Veteran is capable of securing or following a substantially gainful occupation from March 26, 2010.  Accordingly, based on the above-cited evidence, he is entitled to a TDIU from that date.  

Additionally, the Board notes that as the instant award of a TDIU is based on multiple service-connected disabilities, he does not qualify for an effective date earlier than May 11, 2011 for his special monthly compensation under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted effective March 26, 2010.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


